Citation Nr: 1031808	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-37 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hypothyroidism, rated as 
10 percent disabling prior to February 4, 2010, and as 30 percent 
disabling thereafter.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the claim.  

The Board remanded the claim in September 2008 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to send the Veteran notice that complied with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and to schedule 
the Veteran for a more contemporaneous VA examination.  The 
actions directed by the Board have been accomplished and the 
matter returned for appellate review.  


FINDING OF FACT

The Veteran's hypothyroidism is manifested by fatigability, 
constipation and mental sluggishness.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-connected 
hypothyroidism for the period prior to February 4, 2010, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7903 (2009).

2.  The criteria for a rating in excess of 30 percent for 
service-connected hypothyroidism have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.

Service connection was originally established for hypothyroidism 
pursuant to 38 C.F.R. § 4.119, DC 7903 with a 10 percent 
evaluation effective July 1, 1997.  See October 1997 rating 
decision.  The Veteran filed a claim for increased rating that 
was received on January 3, 2006.  She asserted that she was 
entitled to an increased rating for hypothyroidism because she 
had had thyroid surgery in October 2005, was diagnosed with 
papillary cancer, and was undergoing treatment.  See December 
2005 statement in support of claim.  At this juncture, the Board 
notes that service connection was subsequently established for 
papillary carcinoma of the thyroid gland in a November 2006 
rating decision.  A 100 percent evaluation was assigned effective 
October 20, 2005 and a noncompensable evaluation was assigned 
from August 1, 2006, pursuant to 38 C.F.R. § 4.119, DC 7914.  

The Veteran also reports that she is gaining weight, is 
constantly tired and sleepy, and is always constipated.  See 
October 2006 notice of disagreement; December 2006 VA Form 9.  In 
addition, she asserts that she goes from being constipated to 
having diarrhea two to three times a week, that she has stomach 
cramps and constant nausea, that she cannot sleep and is 
exhausted during the day and has no energy, and that her hair is 
falling out.  See October 2008 VA Form 21-4138.  

DC 7903 provides the rating criteria for hypothyroidism.  
Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism with 
muscular weakness, mental disturbance, and weight gain is rated 
60 percent disabling.  And hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 percent 
disabling.  38 C.F.R. § 4.119.

The medical evidence in this case consists of private treatment 
records and two VA compensation and pension (C&P) examination 
reports.  The private medical records indicate that the Veteran 
underwent a total thyroidectomy in October 2005 and by December 
2005, labs showed her to be euthyroid.  See records from Martin 
Army Community Hospital.  A December 2005 record of care revealed 
that the Veteran's neck was supple and her thyroid gland was 
absent.  See record from Endocrine Consultants, P.C.  A March 
2006 letter from Dr. S.B. Leichter also reports that the Veteran 
was euthyroid; that her TSH (thyroid stimulating hormone) was 
0.35; that treatment was continuing; and that she would be 
checked again in four months.  

The Veteran underwent a VA C&P miscellaneous endocrine diseases 
examination in February 2006.  At that time, her claims folder 
was not available for review.  The Veteran gave a history of 
thyroid problems for the last 10 years and indicated that she was 
still taking the medication Levothyroxine.  She reported 
fatigability and headaches in the bilateral temples and frontal 
areas.  The examiner reported that diagnostic and clinical 
studies revealed that the Veteran's thyroid profile was within 
normal limits.  In pertinent part, the Veteran was diagnosed with 
status post thyroid surgery for thyroid cancer and hypothyroidism 
in past, but presently euthyroid.  

The Veteran underwent a VA C&P thyroid and parathyroid disease 
examination in February 2010, at which time her claims folder was 
available and reviewed.  She reported that she was being followed 
by her personal physician at Martin Army Hospital for 
hypothyroidism, that the condition had gotten progressively 
worse, and that current treatment was in the form of 
Levothyroxine.  The Veteran also reported symptoms of 
fatigability, generalized weakness, heat intolerance, insomnia, 
arthralgia, bone pain, amenorrhea, dry skin, thinning hair, 
cramps, spasms, weight gain, constipation, and an increased 
number of bowel movements or diarrhea.  She denied 
neurologic/psychiatric, neck and eye symptoms.  In pertinent 
part, physical examination revealed a gain of less than 10 
percent in weight compared to the baseline and an absent or non-
palpable thyroid.  The VA thyroid examiner reported an absence of 
evidence of recurrent laryngeal nerve damage and signs of slow 
speech, depression, apathy, psychosis and/or dementia.  Thyroid 
function test results were included in the examination report.  
Results of an electrocardiogram (EKG) were interpreted to reveal 
a normal sinus rhythm, a ventricular rate of 66, and possible 
left atrial enlargement.  

The Veteran was diagnosed with hypothyroidism, status post total 
thyroidectomy, and status post papillary carcinoma of the thyroid 
gland.  The examiner indicated that hypothyroidism was active and 
results in decreased concentration, decreased mobility, problems 
with lifting and carrying, lack of stamina, and weakness or 
fatigue.  The examiner also reported that the Veteran was status 
post thyroidectomy in 2005 with thyroid lab values within normal 
limits.  The examiner noted that the term euthyroid refers to 
within normal limits thyroid lab values whether or not there is a 
functioning thyroid gland.  As with this Veteran who has a non-
functioning thyroid gland, thyroid hormone blood levels are 
maintained by intake of prescribed oral daily medications.  This 
Veteran, however, despite her present within normal limit lab 
values of thyroid hormone, still demonstrates typical symptoms of 
hypothyroidism such as fatigue, weight gain, generalized weakness 
and thinning hair.  The examiner went on to explain that 
hypothyroid patients can be symptomatic despite within normal 
thyroid lab values, as some patients may need higher doses or 
oral thyroid supplemental medications to diminish or relieve 
hypothyroid symptoms.  Increasing the dose of oral thyroid 
hormone medication would result in decreasing the blood level of 
TSH (thyroid stimulating hormone).  The examiner indicated that 
the Veteran was presently on one daily dose of oral thyroid 
hormonal supplemental medication of Levothyroxine; therefore, it 
is as likely as not that the Veteran has hypothyroid symptoms 
despite within normal limit lab values.  

At this juncture, the Board acknowledges the assertions raised by 
the Veteran regarding her symptomatology, to include 
constipation, weight gain, tiredness/sleepiness, nausea, lack of 
energy, and loss of hair; it finds that she is competent to 
discuss specific symptoms that she experiences and that these 
contentions are credible.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  It also has determined, however, that in several 
medical records from Martin Army Community Hospital, an absence 
of gastrointestinal symptoms was noted, see e.g., December 2005 
and May 2006 health records, and that there were also no 
gastrointestinal abnormalities noted at the time of the February 
2010 VA examination.  

The evidence of record supports the assignment of a 30 percent 
rating for hypothyroidism under DC 7903 prior to February 4, 
2010.  Since the inception of her claim for an increased rating, 
the Veteran has credibly and competently reported that she has 
constipation, fatigability and lack of energy, which, given the 
February 2010 VA examiner's finding of decreased concentration, 
the Board interprets as mental sluggishness.  In addition to the 
assertions made by the Veteran concerning her symptomatology, the 
February 2010 VA examiner indicated that hypothyroidism was 
active, resulting in decreased concentration, decreased mobility, 
problems with lifting and carrying, lack of stamina, and weakness 
or fatigue.  The examiner also explained that her thyroid lab 
values were within normal limits, that the term euthyroid refers 
to within normal limit thyroid lab values whether or not a 
functioning thyroid gland is present, that the Veteran's thyroid 
hormone blood levels are maintained by medication, and that 
despite her normal limit lab values of thyroid hormone, the 
Veteran still demonstrates typical symptoms of hypothyroidism.  
Based on the foregoing, the Board finds that the evidence 
supports the assignment of a 30 percent evaluation for 
hypothyroidism under DC 7903 for the period prior to February 4, 
2010.  

The evidence does not support the assignment of a rating in 
excess of 30 percent under DC 7903 at any point during the time 
frame on appeal.  The Board acknowledges that both the subjective 
and objective evidence indicates that the Veteran has gained 
weight.  The Board also notes the February 2010 VA examiner's 
report of problems with lifting and carrying and generalized 
weakness, which could be synonymous with muscular weakness, 
though it is unclear.  Irrespective of the foregoing, the 
evidence is devoid of any reference to mental disturbance.  
Rather, the Veteran denied psychiatric symptoms at the time of 
the February 2010 VA examination and the VA examiner noted the 
absence of any signs of depression, apathy, psychosis and/or 
dementia.  Therefore, the totality of the evidence does not 
support the assignment of the next highest (60 percent) rating 
under DC 7903 for hypothyroidism.  See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met).  

The Board has also considered whether a separate rating is 
warranted for the scar associated with the Veteran's October 2005 
total thyroidectomy.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, a December 2005 record from Endocrine 
Consultants, P.C. reported a scar that was "healing well," a 
July 2006 Martin Army Community Hospital record reports that the 
surgical scar was well-healed, and during the February 2010 VA 
examination, the examiner noted a 10 centimeter, linear, but 
mildly curved, surgical scar at the base of the neck anteriorally 
without tenderness or swelling.  

The Board concludes that these findings do not support the 
assignment of a separate rating for the Veteran's scar as it is 
not deep causing limited motion in an area that exceeds six 
square inches (39 square centimeters); is  not deep and nonlinear 
in an area of at least six square inches (39 square centimeters) 
but less than 12 square inches (77 square centimeters); is not 
superficial without causing limited motion or superficial and 
nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; is not superficial and unstable or 
painful on examination; and there is no evidence it limits the 
Veteran's neck function.  See 38 C.F.R. § 4.119, DCs 7801-7805 
(2009); 73 F.R. 54708 (Sep. 23, 2008).

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's hypothyroidism, to 
include weight gain, constipation, and fatigability, are 
contemplated by the rating criteria (i.e., 38 C.F.R. § 4.119, DC 
7903), which reasonably describe the Veteran's disability.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to the issuance of the September 2006 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for increased rating 
and of her and VA's respective duties in obtaining evidence.  See 
February 2006 letter.  Accordingly, the duty to notify has been 
fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's private treatment records have been associated with the 
claims folder and she was afforded several VA examinations in 
connection with her claim.  The Board acknowledges that the 
Veteran submitted a VA Form 21-4142 in October 2008 giving her 
authorization and consent for VA to obtain records from Martin 
Army Community Hospital dated from June 1997 to the present.  The 
Board also acknowledges that the RO incorrectly requested records 
through the use of a VA Form 3101, rather than requesting records 
directly from this facility.  Review of the claims folder, 
however, reveals that records from this facility were previously 
requested by the RO and received in July 2006.  Review further 
reveals that the RO contacted the Veteran in May 2010 and 
informed her that treatment records from Martin Army Community 
Hospital from June 1997 to July 2006 were or record and 
previously considered, but that records from July 2006 to the 
present were not.  The Veteran indicated that she wished for a 
decision to be rendered with the current evidence of record as 
her claim had already been pending too long.  See VA Form 21-
0820.  The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

A rating of 30 percent for hypothyroidism is granted for the 
period prior to February 4, 2010, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for hypothyroidism is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


